Citation Nr: 1519371	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  10-44 168A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for a disability manifested by hernia-like pain.

3.  Entitlement to service connection for disability manifested by fatigue, to include as a qualifying chronic disability resulting from an undiagnosed illness.

4.  Entitlement to service connection for headaches, to include as a qualifying chronic disability resulting from an undiagnosed illness, and as a result of a service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served in the United States Army Reserves, which included a verified period of active duty from September 19, 2002, to August 24, 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

As explained in the decision below, service connection for a disability manifested by fatigue is denied in part because the fatigue the Veteran experiences is a symptom of his already service-connected posttraumatic stress disorder (PTSD) and consequently has already been compensated.  Therefore, references to a disability manifested by fatigue in the decision below should be taken to mean a disability other than PTSD.  


FINDINGS OF FACT

1.  The evidence of record does not establish a current hearing impairment as defined by VA.

2.  The Veteran did not have service in the Southwest Asia theater of operations during the Persian Gulf War.

3.  The Veteran does not a diagnosis of chronic fatigue syndrome; the evidence suggests that the Veteran's symptom of fatigue is attributable to his service-connected PTSD.


CONCLUSIONS OF LAW

1.  The Veteran does not have hearing loss that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.304, 3.385 (2014).


2.  The Veteran does not have a disability manifested by fatigue for which he is not already be compensated that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The VCAA notice requirements apply to all five elements of a service connection claim.  These are:  (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has not disputed the contents of the VCAA notice in this case.  Further, the Board finds that the Veteran was adequately informed of the information and evidence necessary to substantiate the claims decided herein, as well as of VA's duty to assist and of his responsibilities in the adjudication of his claims, via a letter dated in March 2007.  The Board finds that this letter complies with the requirements of 38 U.S.C.A. § 5103(a) and Dingess, supra, and afforded the Veteran a meaningful opportunity to participate in the development of his claims.  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

Regarding the duty to assist, the Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claims.  The relevant evidence obtained includes the service treatment and personnel records, VA treatment records, VA examination reports, and numerous lay statements.  The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.

The Veteran was also afforded a VA examination in connection with his claim of service connection for hearing loss and fatigue.  The Board finds that reports of these examinations are adequate for the Board to rely upon in this case.  Although the audiological examination was conducted in 2007, as will be discussed in further detail below, the Veteran has not indicated a worsening of his hearing since that time and the evidence does not otherwise suggest that his hearing acuity has diminished since that time such that an additional examination is necessary.  The Board finds that when reviewing the record as a whole, the information contained in the VA examination reports and medical treatment records, along with the lay evidence of record, provides the Board with adequate evidence upon which to rely to evaluate the merits of the claims decided herein.  Accordingly, the Board finds that VA has properly assisted the Veteran by affording him adequate VA examinations in connection with his claim and the duty-to-assist requirements have therefore been met.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

II.  Analysis

At the outset, the Board notes that in order to receive VA benefits, a payee must be a "veteran," which is defined, in part, as "a person who served in the active military, naval, or air service."  38 U.S.C.A. § 101(2) (West 2002); see 38 C.F.R. § 3.1(d) (2011). "[A]ctive military, naval, or air service" is defined to include

active duty, any period of active duty for training [(ACDUTRA)] during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.

38 U.S.C.A. § 101(24); see 38 C.F.R. § 3.6(a) (2014).  Here, the Veteran's DD 214 of record shows that he served on active duty in support of Operation Enduring Freedom from September 19, 2002, to August 24, 2003.  Thus, his status as a veteran for this period is not in question.  His status as a veteran for any other period, however, remains in question.

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).  In addition, certain chronic diseases, including organic disease of the nervous system such as sensorineural hearing loss, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may also be established on an alternative presumptive basis under 38 C.F.R. § 3.317, which provides that service connection may be warranted for veterans with service in the Southwest Asia theater of operations during the Persian Gulf War who exhibit objective indications of "a qualifying chronic disability" that became manifest during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1) (2014).  

A.  Hearing Loss

For VA purposes, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 4,000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).

In the instant case, the Board finds that although the in-service noise exposure has been conceded, as evidenced by the RO's decision awarding service connection for tinnitus, service connection for hearing loss must be denied as the evidence fails to establish that the Veteran has since filing his claim in March 2007 met the requirements of 38 C.F.R. § 3.385.

The results of a September 2007 audiogram conducted as part of a contract audiological examination show that the Veteran's pure tone auditory thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
15
20
10
LEFT
20
15
15
20
10

The Veteran's speech recognition scores were also recorded to be 94 percent in the right ear and 100 percent in the left ear.  

The record is devoid of audiometric testing data since September 2007 and the Veteran has not indicated that he has undergone any further audiometric testing during the pendency of his appeal.  Although this data is more than 7 years old, the Veteran has also not indicated a worsening of his hearing acuity since the September 2007 audiogram was conducted, and the evidence of record does not otherwise suggest that the Veteran's hearing has diminished since that such that a new examination is warranted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); 38 C.F.R. § 3.327(a) (2014) (duty to provide a thorough and contemporaneous examination is triggered when the "evidence indicates there has been a material change in a disability or that the current rating may be incorrect").  The Board acknowledges that in disagreeing with the RO's denial of service connection for hearing loss, the Veteran alleged that his hearing acuity had significantly diminished from what it was prior to service.  This does not equate to an assertion that his hearing acuity decreased since his last audiogram.  Further, regardless of whether the Veteran's hearing acuity in fact diminished since service, the law is clear that a hearing disability for VA purposes must meet the standards set forth in 38 C.F.R. § 3.385.  Palczewski, 21 Vet. App. at 179-80.

In the instant case, objective test results demonstrate that the Veteran does not have hearing impairment for VA purposes.  See 38 C.F.R. § 3.385.  The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a current disability.  See 38 U.S.C.A. § 1110 (West 2014).  Hence, in the absence of evidence that the Veteran currently has hearing loss to an extent recognized as a disability under the governing regulation, there can be no award of service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The United States Court of Appeals for Veterans Claims (Court) has held specifically that the provisions of 38 C.F.R. § 3.385 prohibit the award of service connection for hearing loss where audiometric test scores do not represent "impaired hearing" as defined by regulation.  Hensley v. Brown, 5 Vet. App. 155, 158 (1993) (citing Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992)).  Consequently, service connection for hearing loss is not warranted.

B.  Fatigue

The Veteran is seeking service connection for fatigue, which he alleges is "due to Persian Gulf War syndrome."  As noted above, the law provides for a presumption of service connection for qualifying chronic disabilities that either became manifest during active service in the Southwest Asia theater of operations during the Persian Gulf War, or become manifest to a degree of 10 percent or more not later than December 31, 2016.  One such qualifying disability is chronic fatigue syndrome.  38 C.F.R. § 3.317(a)(2)(i).  Fatigue may also be a symptom or manifestation of an undiagnosed illness, which is also considered a qualifying chronic disability.  38 C.F.R. § 3.317(a), (b).

The Veteran's DD Form 214 shows that the Veteran served overseas in support of Operation Enduring Freedom, which included overseas service in Afghanistan from January 22, 2003, to March 26, 2003.  The Veteran does not contend that he served overseas in an area other than Afghanistan and his service records do not indicate that his deployment took him outside of Afghanistan.

As defined by regulation, "[t]he Southwest Asia theater of operations refers to Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations."  38 C.F.R. § 3.317(e)(2).  Although service in Afghanistan on or after September 19, 2001, is now considered a qualifying period of service for the purposes of establishing service connection for nine infectious diseases in accordance with 38 C.F.R. § 3.317(c), service in Afghanistan is not considered qualifying service for purposes of establishing a presumption of service connection for a qualifying chronic disability based on active service in the Southwest Asia theater of operations during the Persian Gulf War.  Compare 38 C.F.R. § 38 C.F.R. § 3.317(c)(3)(ii) with 38 C.F.R. § 38 C.F.R. § 3.317(e)(2).  Accordingly, the Veteran's overseas service does not qualify him for the payment of VA disability compensation for an undiagnosed illness, a medically unexplained chronic multisymptom illness, or a diagnosed illness that the Secretary determines meets the criteria for a medically unexplained chronic multisymptom illness in accordance with the provisions of 38 C.F.R. § 3.317(a), and the Board need not further evaluate the merits of the Veteran's claim under this section.

Regardless of whether the provisions of 38 C.F.R. § 3.317 are for application, a veteran is not precluded from presenting evidence that a claimed disability is directly attributable to service.  See Combee v. Brown, 34 F.3d 1039, 1044-45 (Fed. Cir. 1994).  In the instant case, however, the Board finds no basis upon which to establish service connection for a disability manifested by fatigue.  Notably, the Veteran has not been diagnosed as having chronic fatigue syndrome.  In August 2010, he was afforded a VA examination for the specific purpose of determining whether in fact he suffered from chronic fatigue syndrome.  During the examination, the Veteran reported that he first began to experience symptoms of fatigue in 2004.  He stated that it was at that time that he began having nightmares, which impacted his ability to stay asleep during the night.  The Veteran reported alcohol and substance abuse to cope with the nightmares until he began mental health related treatment in 2007.  Upon review of the record and examination of the Veteran, the examiner determined that the Veteran did not meet the diagnostic criteria for a diagnosis of chronic fatigue syndrome.

As noted above, service connection cannot be awarded in the absence of "competent evidence of current disability."  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  While the Veteran is certainly competent to report on the presence of observable symptoms, such as fatigue or tiredness, see Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (stating the "[l]ay testimony is competent . . . to establish the presence of observable symptomatology), the Board finds that the question of whether the Veteran indeed has a diagnosis of chronic fatigue syndrome is medical in nature.  Without the appropriate medical training, the Veteran is not competent to make such a medical determination.  Without evidence of a currently diagnosed disorder manifested by fatigue, the Board finds that the claim of service connection for fatigue must be denied.  See Brammer, supra.  

In finding that the evidence fails to establish a diagnosed disability manifested by fatigue, the Board acknowledges that the August 2010 VA examiner indicated that the Veteran's reported history of fatigue was more consistent with a sleep disorder than with chronic fatigue syndrome.  The Board does not find that further development with respect to whether the Veteran has a sleep disorder is, however, warranted.  This is so because the evidence establishes that the Veteran suffers from a sleep impairment related to his service-connected PTSD, as evidenced by the findings contained in a September 2010 VA PTSD examination report.  Indeed, difficulty falling and staying asleep is specifically noted as a symptom of the Veteran's PTSD.  Thus, the Veteran is already being compensated for fatigue due to his PTSD-related sleep disturbance and to further compensate him for this symptom would constitute impermissible pyramiding.  See 38 C.F.R. § 4.14 (2014) (stating that the evaluation of the same manifestations of disability under different diagnoses are to be avoided).

In denying service connection for fatigue, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 C.F.R. § 3.102 (2014).


ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for a disability manifested by fatigue is denied.


REMAND

Upon review of the record, the Board finds that the claims of service connection for headaches and hernia-like pain must be remanded for further development.  Turning first to the Veteran's headaches, the Board acknowledges the Veteran's belief that his headaches are a manifestation of an undiagnosed illness attributable to his service.  Although headaches may be a symptom or manifestation of an undiagnosed illness, as discussed above, the provisions of 38 C.F.R. § 3.317 do not apply in this case because the Veteran does not have qualifying service for purposes of that regulation.  Although service connection is not warranted under the Veteran's proffered theory of the case, the Board finds that the evidence of record raises the possibility that service connection for headaches may be warranted secondary to the Veteran's service-connected PTSD.  In this regard, the Board notes that an August 2010 VA examiner diagnosed the Veteran as having rebound headaches from chronic use of Tylenol and caffeine-containing products.  The basis for the examiner's opinion in this regard is not evident from the examination report, as there is no discussion therein of the Veteran's caffeine intake and the Veteran reported temporary treatment with Tylenol.  The examiner's opinion therefore is inadequate for the Board to rely upon in this case.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that "[a] medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two").  Further, the Veteran has continuously argued that his headaches began at the same time that he began to experience fatigue.  As the evidence of record suggests that the Veteran's fatigue is a symptom attributable to his now service-connected PTSD, the Board finds that the evidence raises a question as to whether the Veteran has a headache disorder that is caused or aggravated by his PTSD, to include symptoms attributable thereto.  Accordingly, a remand of the matter is required for the agency of original jurisdiction (AOJ) to develop and adjudicate the issue of entitlement to service connection for headaches secondary to service-connected PTSD.  See Robinson v. Peake, 21 Vet.App. 545, 552 (2008) (stating that the Board is required to adjudicate all issues raised by an appellant or reasonably raised by the record), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed.Cir.2009).

Regarding the Veteran's claim of service connection for a disability manifested by hernia pain, the Veteran's STRs shows that in November 2002, he presented with complaints of pain in the lower abdominal area, which began after he completed his 200th fireman's carry.  The assessment was left groin strain.  The report of an August 2005 Reserve retention examination indicated the diagnoses of a left inguinal hernia three years prior and on a report of medical history dated that same month, the Veteran reported having a hernia or rupture.  The examiner's summary indicated a that a left inguinal hernia had been diagnosed three years prior and had then been symptomatic several times a day for the past month. 

In August 2007, the Veteran was afforded a VA contract examination.  Examination of the abdomen revealed no striae on the abdominal wall, superficial distension of the veins, ostomy, tenderness to palpation, splenomegaly, ascites, liver enlargement, or aortic aneurysm.  There was, however, evidence of a reducible inguinal hernia.  Subsequent VA treatment records show that in July 2009, the Veteran presented for evaluation of intermittent abdominal pain and discomfort.  No inguinal hernia was felt at that time.  The Veteran underwent a VA examination in August 2010.  He related the 2002 incident and stated that he currently experiences pain with bowel movements and with lifting anything more than 20 pounds.  Examination of the Veteran revealed pain in the pubic area, but a computed tomography scan of the abdomen did not show the presence of an inguinal hernia at that time.  A VA treatment record dated in August 2010, however, shows that the Veteran was then found to have a small defect at the left inguinal ring.  The clinician indicated that hernia repair had been discussed with the Veteran and that the Veteran desired to proceed with surgery.

Notably, because no hernia was found during the 2010 examination, an etiology opinion was not rendered.  There is, however, evidence of a left inguinal hernia during the pendency of the Veteran's claim.  Accordingly, the Board finds that the matter must remanded for the Veteran to be afforded another VA examination to determine whether the Veteran suffers from recurrent hernias related to an incident in service.  The Board also points out that the incident in service that the Veteran relates his claimed disability to took place in November 2002.  There is no indication that the Veteran was serving on active duty at that time.  Thus, the issue of eligibility for service connection for a disability manifested by hernia-like pain may turn on the nature of the Veteran's service at that time and whether it amounts to "active military, naval, or air service."  38 U.S.C.A. § 101(2), (22), (24).  On remand, the AOJ must clarify the Veteran's service dates and all periods of any active duty, active duty for training, or inactive duty training.  

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The AOJ should send to the Veteran a new VCAA notice letter.  The letter should specifically notify him of the information and evidence necessary to substantiate his claim for service connection based on Reserve duty service, to include based on periods of ACDUTRA and inactive duty training.  The letter should also notify the Veteran how to substantiate a claim of service connection on a secondary basis.  The Veteran should be given an opportunity to respond to the notice, and any additional information or evidence received should be associated with the claims file.

2.  The AOJ should contact the Veteran and request that he identify the names, addresses and approximate dates of treatment for all health care providers, VA and private, who may possess additional records pertinent to his claim.  The AOJ should attempt to obtain and associate with the claims folder any medical records identified by the appellant that are not already of record.  

It appears to the Board that many of the VA treatment records currently of record have been provided by the Veteran himself.  On remand, the AOJ should ensure that all relevant VA treatment records dated since March 2007 have been associated with the Veteran's claims folder.  

3.  The AOJ must confirm the Veteran's military service and verify dates of Reserve service.  The AOJ should determine whether that service included any periods of active duty, ACDUTRA or inactive duty training, and, to the extent feasible, ascertain the dates for each such period.  The AOJ must determine whether the Veteran was serving on ACDUTRA or inactive duty training at the time of a November 2002 injury.  As part of that process, the AOJ should attempt to obtain a copy of any DD 214 or other separation certificate, as well as the Veteran's personnel record or the like that may have been maintained with his reserve unit.  The appropriate agency(ies) must be contacted to obtain the records.  All attempts to obtain this data, and any responses received, should be documented in the claims folder.

4.  The Veteran should thereafter be afforded a VA examination in connection with his claim of service connection for a hernia disability.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner. All necessary tests and studies should be conducted.

Upon review of the record and examination of the Veteran, the examiner should provide an opinion as to whether the Veteran has recurrent hernias or another disability manifested by pain in the complained-of region.  

Even if no hernia is found at the time of examination, because the record evidences a left inguinal hernia during the pendency of the Veteran's claim, the examiner should provide an opinion, consistent with sound medical judgment, as to the medical probabilities that the Veteran has a recurrent hernia related to a period of active duty, ACDUTRA, or inactive duty training.  The Veteran's statements regarding and medical evidence showing an injury sustained as a result of performing a fireman's carry in November 2002 should be addressed.  

All examination results, along with the complete rationale for the opinions provided, to include citation to pertinent evidence of record and/or medical authority, as appropriate, should be set forth, to include guidance from medical authorities.

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

5.  After all relevant records have been associated with the Veteran's VBMS file, the AOJ should schedule the Veteran for a VA examination in connection with his claim of service connection for headaches.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the clarification sought.  

Upon review of the claims folder and examination of the Veteran, the examiner should opine whether the Veteran suffers from a headache disorder and, if so, should provide an opinion as to the etiology of the Veteran's headaches, to include whether it is at least as likely as not that any headache disorder is related to a period of active duty, ACDUTRA, or inactive duty training.  The examiner is requested to review the August 2010 VA examination report and indicate whether he/she agrees or disagrees with the findings contained therein regarding the nature and etiology of the Veteran's headaches and why.

An opinion should also be provided as to whether it is at least as likely as not that the Veteran's service-connected PTSD has caused or made chronically worse the Veteran's headaches.  Consideration must be given to the impact of the Veteran's PTSD symptoms, to specifically include fatigue, on his headache disorder.  All opinions should be set forth in detail and explained in the context of the record.  

All opinions should be set forth in detail and explained in the context of the record.  Regarding the likelihood that the Veteran's service-connected PTSD has caused or made chronically worse the Veteran's headaches, the examiner must address both causation and aggravation and is reminded that merely stating a conclusory opinion is not sufficient.  An explanation is required that takes into account the evidence of record and pertinent medical principles, and the examiner's rationale should include citation to pertinent evidence and/or medical principles relied upon to form that opinion.

If it is felt that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

6.  After completing the requested actions and any additional notification and/or development deemed warranted, the AOJ should readjudicate the issues of entitlement to service connection for headaches and for a disability manifested by hernia-like pain.  The AOJ must consider whether service connection for headaches is warranted on either a direct or a secondary basis.  If a benefit sought is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate period for response before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


